Title: From Thomas Jefferson to Bernard Peyton, 20 June 1822
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
June 20. 22.
Presuming that herrings are now at market, I will thank you to send 6. barrels for me to Lynchbg, and 4. of herrings & 2 of shad to Milton. also a quarter ton of nailrod to Milton,to wit2. bundlesof 8d size2. doof 20d size6 doof the intermediate sizes.I must also request you to remit for me to John Laval Bookseller of Philadelphia 31. D 57 c when you procure a bill for the remittance to Williams of London, I should be glad to recieve a 4plicate to inclose to Appleton. affectly yoursTh: Jefferson